Dismiss and Opinion Filed December 20, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01081-CV

           ROGER AND LYNNE REYNOLDS, Appellants
                           V.
  CHARLES BREWER, JANE FOSTER AND TWELVE FIVE HUNDRED
        PRESTON OWNERS ASSOCIATION, INC., Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-06001

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Reichek
                           Opinion by Justice Molberg
      This appeal follows the trial court’s orders granting appellees Charles

Brewer’s and Jane Foster’s motions for summary judgment on appellants’ claims

against them. Because appellants also asserted claims against Twelve Five Hundred

Preston Owners Association, Inc. (“HOA”) and no order appeared to dispose of these

claims, we questioned our jurisdiction over the appeal. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly statutory exceptions,

appeal may only be taken once all parties and claims have been determined). In a

letter brief filed at our direction, appellants agree no order has been signed disposing
of the claims against the HOA. Accordingly, because claims remain pending, we

dismiss the appeal. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195.




                                         /Ken Molberg//
221081f.p05                              KEN MOLBERG
                                         JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ROGER AND LYNNE                               On Appeal from the 44th Judicial
REYNOLDS, Appellants                          District Court, Dallas County, Texas
                                              Trial Court Cause No. DC-20-06001.
No. 05-22-01081-CV          V.                Opinion delivered by Justice
                                              Molberg, Chief Justice Burns and
CHARLES BREWER, JANE                          Justice Reichek participating.
FOSTER AND TWELVE FIVE
HUNDRED PRESTON OWNERS
ASSOCIATION, INC., Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees Charles Brewer, Jane Foster and Twelve Five
Hundred Preston Owners Association, Inc. recover their costs, if any, of this appeal
from appellants Roger and Lynne Reynolds.


Judgment entered this 20th day of December 2022.




                                        –3–